DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Terminal Disclaimer
1.	Terminal disclaimer filed on 8/4/2021 was accepted and approved. 

Allowable Subject Matter

2.	Claims 1-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The reason for allowance is based on the reasoning in the related application 16/777,599 which is now US Patent 10,771,914, regarding claims 1 and 6 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest applying a binaural room impulse response, BRIR, to each channel of the set, thereby generating filtered signals; and combining the filtered signals to generate the binaural signal, wherein applying the BRIR to each channel of the set comprises using a late reverberation generator to introduce, in response to control 



 Citation of Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

In view of WO 2012/093352, Schuijers discloses an audio system which has receiver for receiving audio signal, and binaural circuit for generating binaural output by processing the audio signal, in which processing represents binaural transfer function providing virtual sound source position for audio signal. A measurement circuit generates measurement data indicative of characteristic of acoustic environment. A determination circuit determines acoustic environment parameter in response to measurement data. An adaptation circuit adapts binaural transfer function in response to acoustic environment parameter. The processing may specifically apply the binaural 


In view of (US 8,885,834), Kuhr discloses a system that receives surround audio signals, binaurally filtering the surround audio signals by at least one filter unit, performing a binaural equalizing processing on the input surround audio signals by at least one equalization unit, and combining the binaurally filtered signals and the equalized signals as output signals. Filtering and equalizing processing is performed in parallel. The filtered and equalized signals are weighted. The system relates to a headphone reproduction of multichannel audio content, a reproduction on a home theatre system, headphone systems for musical playback and headphone systems for portable media devices. Here, binaural equalization is used for creating an impression of an acoustic space without coloring the audio sound. The binaural equalization is useful for providing excellent tonal clarity. An audio signal convolved or filtered with a binaural filter providing spaciousness (with a binaural room impulse response or with a 


In view of (US 2014/0270216), Tsilfidis discloses a system obtaining a first estimation of late reverberation of a sound source using digital signals. The first estimation of late reverberation is changed according to second reverberation estimation. Changed estimation is obtained. Reverberation is suppressed using the changed estimation, where the second reverberation estimation is related to late reverberation, early-reverberation and coherence, and microphones capture simultaneously direct and reverberant sounds of speakers and early-reverberation spans up to boundary. This would enable obtaining the second reverberation estimation and the changed estimation and suppressing reverberation of the sound source using the changed estimation, thus improving quality of dereverberated signal and speech 
 

In view of (US 2005/0063551), Cheng discloses a sound reverberation operation is performed to expanded stereo sound signals of front left (L) and right (R) channel or rear L and rear R channel, to generate sound with echo/reverberation. The rear L and rear R channel are delayed for specific time value and the front-middle channel is advanced for other time value.  This would enable to produce a three dimensional (3D) sound field surrounding listeners, by emphasizing high-frequency instrument sounds behind the listener. The system determines reverberation of left and right channels in which the reverberation makes use of the feedback delay network which uses a matrix for each channel (see ¶ 0018-0019).

The references cited above either in combination or alone do not disclose the functionality of the claimed limitation when taking the claimed invention as a whole. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651